
	
		II
		112th CONGRESS
		1st Session
		S. 2013
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, the body of laws
		  of the United States dealing with the National Guard, to recognize the City of
		  Salem, Massachusetts, as the Birthplace of the National Guard of the United
		  States.
	
	
		1.Official recognition of
			 Salem, Massachusetts, as the Birthplace of the National Guard of the United
			 States
			(a)FindingsCongress makes the following
			 findings:
				(1)In 1629, Captain John Endicott organized
			 the first militia in the Massachusetts Bay Colony in Salem.
				(2)The colonists had
			 adopted the English militia system, which required all males between the ages
			 of 16 and 60 to possess arms and participate in the defense of the
			 community.
				(3)In 1636, the
			 Massachusetts General Court ordered the organization of three militia
			 regiments, designated as the North, South, and East regiments.
				(4)These regiments
			 drilled once a week and provided guard details each evening to sound the alarm
			 in case of attack.
				(5)The East Regiment,
			 the predecessor of the 101st Engineer Battalion, assembled as a regiment for
			 the first time in 1637 on the Salem Common, marking the beginning of the
			 Massachusetts National Guard and the National Guard of the United
			 States.
				(6)Since 1785, Salem’s own Second Corps of
			 Cadets (101st and 102nd Field Artillery) has celebrated the anniversary of that
			 first muster.
				(7)As the policy contained in section 102 of
			 title 32, United States Code, clearly expresses, the National Guard continues
			 its historic mission of providing units for the first line defense of the
			 United States and current missions throughout the world.
				(8)The designation of the City of Salem,
			 Massachusetts, as the Birthplace of the National Guard of the United States
			 will contribute positively to tourism and economic development in the city,
			 create jobs, and instill pride in both the local and State communities.
				(b)RecognitionSection 102 of title 32, United States
			 Code, is amended—
				(1)by striking
			 In accordance and inserting (a)
			 Statement of
			 policy.—In accordance; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Recognition of
				Salem, Massachusetts, as National Guard BirthplaceThe
				City of Salem, Massachusetts, the site of the first muster of a militia
				regiment in 1637 in what became the United States, is hereby recognized as the
				Birthplace of the National Guard of the United
				States.
						.
				
